       Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                              No. 19-CR-561 (LAP)
-against-
                                              No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                               MEMORANDUM & ORDER
                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is the motion to quash five Rule 17(c)

subpoenas served on non-parties Gibson, Dunn & Crutcher LLP

(“GDC”) as well as Anne M. Champion, Randy M. Mastro, Andrea E.

Neuman, and William E. Thomson (“the Partners” and, together

with GDC, “Movants”).      (See dkt. no. 283; see also dkt. nos.

284, 298.)    Defendant Steven Donziger opposes the motion.          (See

dkt. no. 295.)     For the reasons explained below, the motion to

quash is GRANTED IN PART and DENIED IN PART, and the Subpoenas

are MODIFIED as set forth below.

  I.     Background

       The Court has already recounted the lengthy procedural

history of this case in several previous orders.           (See, e.g.,

dkt. no. 68 at 2-7; dkt. no. 243 at 1-4; dkt. no. 297 at 2-11.)

Consequently, the Court will summarize only the facts relevant

to the instant motion here.

       On April 29, 2021--eleven days before trial in this matter

was scheduled to begin--Mr. Donziger served subpoenas on GDC and


                                     1
         Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 2 of 26



four partners, all of whom served as counsel for Chevron in the

civil case from which these criminal contempt charges arose.

(See dkt. no. 282 ¶¶ 2-6.)         The subpoenas served on each of the

Partners (“the Partner Subpoenas”) are identical, and the

subpoena served on GDC (“the GDC Subpoena” and, together with

the Partner Subpoenas, “the Subpoenas”) is nearly

indistinguishable.1       Those subpoenas sweep very broadly, seeking

the following information across six generalized buckets:2

     Private Prosecutors

          1.   A copy of all electronic documents or
     communications involving (a) you or anyone from Gibson
     Dunn and (b) the Private Prosecutors. “Private
     Prosecutors” include Rita Glavin, Brian P. Maloney,
     Sareen K. Armani, or any employee or agent of the
     Seward & Kissel law firm.

          2.   A log indicating date and approximate length
     of all telephone or videoconferencing communications,
     or in-person meetings, whether professional or
     personal in nature, scheduled or unscheduled,
     involving (a) you or anyone from Gibson Dunn and (b)
     the Private Prosecutors.

          3.   All information in your possession, custody,
     or control regarding or reflecting the existence of
     telephone or videoconferencing communications or in-



     1  (See generally dkt. no. 283-1 (GDC); dkt. no. 283-2
(Mastro); dkt. no. 283-3 (Neuman); dkt. no. 283-4 (Thompson);
dkt. no. 283-5 (Champion).)
     2 The relevant time period for the subpoenas was defined as
“April 15, 2019 to the present” unless the subpoenas “expressly
stated” otherwise. (Dkt. no. 283-1, Ex. A, at 1 (¶ 3 of
definitions and instructions); dkt. no. 283-2, Ex. A, at 1
(same); dkt. no. 283-3, Ex. A, at 1 (same); dkt. no. 283-4, Ex.
A, at 1 (same); dkt. no. 283-5, Ex. A, at 1 (same).)
                                       2
Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 3 of 26



person meetings involving (a) you or anyone from
Gibson Dunn and (b) the Private Prosecutors.

Hon. Loretta A. Preska

     4.   A copy of all electronic documents or
communications involving (a) you or anyone from Gibson
Dunn and (b) Judge Loretta Preska or any agent or
family member of Judge Preska, other than those
communications filed in the criminal case, no. 19-cr-
561.

     5.   A log indicating date and approximate length
of all telephone or videoconferencing communications,
or in-person meetings, whether professional or
personal in nature, scheduled or unscheduled,
involving (a) you or anyone from Gibson Dunn and (b)
Judge Loretta Preska or any agent or family member of
Judge Preska.

     6.   All information in your possession, custody,
or control regarding or reflecting the existence of
telephone or videoconferencing communications or in-
person meetings involving (a) you or anyone from
Gibson Dunn and (b) Judge Loretta Preska or any agent
or family member of Judge Preska.

Hon. Lewis A. Kaplan

     7.   A copy of all electronic documents or
communications involving (a) you or anyone from Gibson
Dunn and (b) Judge Lewis Kaplan or any agent or family
member of Judge Kaplan, other than those
communications filed in the civil case, no. l1-cv-691.

     8.   A log indicating date and approximate length
of all telephone or videoconferencing communications,
or in-person meetings, whether professional or
personal in nature, scheduled or unscheduled,
involving (a) you or anyone from Gibson Dunn and (b)
Judge Lewis Kaplan or any agent or family member of
Judge Kaplan.

     9.   All information in your possession, custody,
or control regarding or reflecting the existence of
telephone or videoconferencing communications or in-
person meetings involving (a) you or anyone from


                              3
Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 4 of 26



Gibson Dunn and (b) Judge Lewis Kaplan or any agent or
family member of Judge Kaplan.

Corporate Prosecution

     10. A copy of all documents or electronic
communications involving you and/or anyone from Gibson
Dunn and/or Gibson Dunn’s agents, including
specifically any private investigators or “corporate
solutions” service providers, reflecting the objective
to get Mr. Donziger disbarred, including specifically
( a) any discussion of plans, ideas, methods, tactics,
strategies, approaches aimed at furthering said
objective; and (b) any communications with any current
or former judicial officer or staff, any prosecutorial
or disciplinary authority and/or any current or former
prosecutor, any law enforcement officer, any private
investigator, or any relevant third-party in
furtherance of said objective, including specifically
any communications involving Richard Supple and/or the
law firms Hinshaw & Culbertson LLP and/or Clyde & Co.,
and any communications involving Michael I. Krauss,
concerning Steven Donziger. The relevant time period
for this request is September 3, 2016 to the present.

     11. A copy of all documents or electronic
communications involving you and/or anyone from Gibson
Dunn and/or Gibson Dunn’s agents, including
specifically any private investigators or “corporate
solutions” service providers, reflecting the objective
to get Steven Donziger charged with criminal contempt
or any other criminal offense, including specifically
(a) any discussion of plans, ideas, methods, tactics,
strategies, approaches aimed at furthering said
objective; and (b) any communications with any current
or former judicial officer or staff, any prosecutorial
authority and/or any current or former prosecutor,
including specifically Joon Kim, Geoffrey Berman,
Audrey Strauss, Cyrus Vance, Jr., and Rudy Giuliani,
or their deputies or assistants, any law enforcement
officer, any private investigator, or any relevant
third-party in furtherance of said objective. The
relevant time period for this request is October 31,
2017, to the present.




                              4
Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 5 of 26



Billing

     12. All bills and underlying timesheets (a)
submitted or (b) prepared for submission but later
revised or not submitted by you or Gibson Dunn to
Chevron Corporation for work on any legal or non-legal
matter relating in any way to Steven Donziger or the
country of Ecuador during the relevant time period.

Gibson Dunn Marketing and Solicitation

     13. A copy of all Marketing and Solicitation
Materials in your possession, custody, or control that
mention Chevron Corporation, Ecuador, or Steven
Donziger. “Marketing and Solicitation Materials”
include but are not limited to presentations,
pamphlets, pitchbooks; summaries or overviews of
success or experience at the firm, practice area, or
individual-lawyer level; biographic descriptions
(bios); letters and pitch materials prepared for
potential clients, interest groups, industry
associations, private clubs, or other formal or
informal regular meetings; letters and pitch materials
prepared for any ranking, awards, or certification
process, include those managed by The American Lawyer,
The New York Law Journal, Law360, Chambers & Partners,
The Legal 500, Best Lawyers in America, BTI Consulting
Group, The Latin Lawyers, or similar; recommendations
or testimonials from clients or other third-parties or
entities; and any other materials intended for
eventual use in marketing, promotion, or the
solicitation or generation of new clients and new
business, whether prepared by Gibson Dunn or by any
third-party person or entity, and regardless of
whether the material was actually used for any
marketing purpose.

     14. A copy of all Professional, Academic, and
Media Materials in your possession, custody, or
control that (a) is authored by you or an employee or
agent of Gibson Dunn and (b) mentions Chevron
Corporation, Ecuador, or Steven Donziger.
“Professional, Academic, and Media Materials” include
but are not limited to articles intended for law
reviews, law journals, newsletters, or professional or
practice-area publications; entries for law reports,
digests, surveys, treatises, databases, encyclopedias,
and similar; Continuing Legal Education materials or

                              5
        Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 6 of 26



        similar seminar materials; client alerts; op-eds or
        any articles intended for general publication in
        magazines; as well as any of the foregoing types of
        materials in which you or an employee or agent of
        Gibson Dunn are quoted.

(Dkt. no. 283-2, Ex. A, ¶¶ 1-14 (emphasis added); accord dkt.

no. 283-1, Ex. A, ¶¶ 1-12, 14-15; dkt. no. 283-3, Ex. A, ¶¶ 1-

14; dkt. no. 283-4, Ex. A, ¶¶ 1-14; dkt. no. 283-5, Ex. A, ¶¶ 1-

14.)    In addition to these requests, the GDC Subpoena also

demanded “[a] summary indicating hours and dollar amount on a

quarterly basis throughout the relevant time period of all bills

submitted by Gibson Dunn to Chevron Corporation for work on any

other matter” besides those involving Mr. Donziger or Ecuador.

(Dkt. no. 283-1, Ex. A, ¶ 13 (emphasis added).)

        On May 2, 2021, counsel for Movants conferred with Mr.

Donziger’s counsel regarding the Subpoenas.           (See dkt. no. 282

¶ 7.)    Movants’ counsel offered to provide two sets of requested

documents: (1) “communications between Gibson Dunn and Rita

Glavin, Brian P. Maloney, Sareen K. Armani relating to this case

from April 15, 2019 to the present,” and (2) “a log of meetings

between Anne M. Champion, Randy M. Mastro, Andrea E. Neuman,

and/or William E. Thomson, and Rita Glavin, Brian P. Maloney,

and/or Sareen K. Armani from April 15, 2019 to the present.”

(Id.)    In return, Movants asked Mr. Donziger to withdraw the

Subpoenas’ remaining requests.        (Id.)    Mr. Donziger refused that




                                      6
        Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 7 of 26



offer.    (Id.)   Consequently, Movants moved to quash the

Subpoenas.     (See dkt. no. 283.)

  II.     Legal Standards

     Under the Federal Rule of Criminal Procedure, “[a] subpoena

may order the witness to produce any books, papers, documents,

data, or other objects the subpoena designates.”            FED. R. CRIM. P.

17(c)(1).     “Notably,” however, “Rule 17 is not a method of

discovery that supplements Rule 16.”         United States v. Cole, No.

19 Cr. 869 (ER), 2021 WL 912425, at *3 (S.D.N.Y. Mar. 10, 2021)

(brackets omitted).      Accordingly, a Rule 17(c) subpoena “should

be used only as a mechanism for obtaining specific admissible

evidence.”     United States v. Skelos, No. 15-CR-317 (KMW), 2018

WL 2254538, at *2 (S.D.N.Y. May 17, 2018) (quotation marks

omitted), aff’d, 988 F.3d 645 (2d Cir. 2021).           Rule 17(c)

subpoenas may “not be used as a fishing expedition to see what

may turn up.”     United States v. Avenatti, No. (S1) 19 Cr. 373

(PGG), 2020 WL 508682, at *4 (S.D.N.Y. Jan. 31, 2020) (quotation

marks omitted).

     Rule 17(c) authorizes two types of subpoena: (1) “‘pre-

trial subpoenas’ to obtain admissible evidence” and (2)

“subpoenas that are returnable at trial (‘trial subpoenas’) to

obtain impeachment material.”        United States v. Percoco, No. 16-

CR-776 (VEC), 2018 WL 9539131, at *1 (S.D.N.Y. June 14, 2018).

The test announced in United States v. Nixon, 418 U.S. 683

                                      7
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 8 of 26



(1974), governs both varieties.      See Avenatti, 2020 WL 508682,

at *3.    That standard requires a subpoena to “clear three

hurdles: (1) relevancy; (2) admissibility; (3) specificity.”

Nixon, 418 U.S. at 700.

     Rule 17 provides that, “[o]n motion made promptly, the

court may quash or modify the subpoena if compliance would be

unreasonable or oppressive.”     FED. R. CRIM. P. 17(c)(2).     To

defeat a motion to quash, “the proponent of the subpoena must

make a preponderance showing that the materials requested

satisfy the standard under Rule 17,” Cole, 2021 WL 912425, at

*3, that is, the “materials requested are relevant, specifically

identified, admissible, and not otherwise procurable by the

exercise of due diligence,” Percoco, 2018 WL 9539131, at *1.

         “[I]n this Circuit, the documents sought must at that time

meet the tests of relevancy and admissibility.”        United States

v. Seabrook, No. 16-CR-467, 2017 WL 4838311, at *2 (S.D.N.Y.

Oct. 23, 2017) (cleaned up).     Impeachment evidence--such as

“[e]vidence showing a witness’s motive to cooperate, showing

bias, or containing prior inconsistent statements”--“does not

become relevant until the witness testifies.”        Skelos, 2018 WL

2254538, at *2.    Accordingly, subpoenas for impeachment material

are returnable only after a witness takes the stand, not prior

to trial or even on the first day of trial.        See Avenatti, 2020

WL 508682, at *4–5.

                                   8
            Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 9 of 26



  III. Discussion

        The Court will address a threshold matter regarding the

Subpoenas’ return dates before turning to whether the Subpoenas

satisfy Nixon’s strictures.

              a. Relevance & Subpoena Return Timing

        Each of the Subpoenas is returnable on the first day of

trial.        (See dkt. no. 283-1 at 1; dkt. no. 283-2 at 1; dkt. no.

283-3 at 1; dkt. no. 283-4 at 1; dkt. no. 283-5 at 1.)                 Whether

production at that time is proper, however, will depend on

whether the evidence sought is relevant to the substantive

charges that Mr. Donziger faces or whether that evidence is

relevant only to impeachment.            See Avenatti, 2020 WL 508682, at

*4–5.

        Mr. Donziger maintains that the Subpoenas seek information

that is relevant to the substantive criminal contempt charges.

(See dkt. no. 295 at 4-6.)            Specifically, Mr. Donziger asserts

that the subpoenaed information is relevant to (1) “Mr.

Donziger’s good faith basis” to pursue an appeal “before turning

over reams of confidential and attorney-client privileged

information for review by GDC,”3 and (2) Judge Kaplan’s exercise


        3
       The Court notes that the order at issue did not require
Mr. Donziger to produce any electronic devices or media to GDC
or Chevron but only to a court-appointed neutral forensic
expert. (See dkt. no. 1 ¶¶ 4-6 (Count II); see also dkt. no.
2172 in 11-CV-691, ¶ 5 (“The Neutral Forensic Expert shall take
                              (continued on following page)
                                          9
        Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 10 of 26



of discretion in charging Mr. Donziger with criminal contempt,

which Mr. Donziger maintains was improper because it was

“infected with Gibson Dunn’s (and Chevron’s) private interests

and vindictive motives.”        (Id. at 5-6.)     The Court disagrees on

both fronts.

        “To secure a conviction for criminal contempt of a court

order, the [prosecutors] must prove (1) the issuance of the

order, (2) the defendant’s disobedience or disregard of the

order, and (3) the defendant’s knowledge and willfulness in

disobeying the order.”       United States v. Vezina, 165 F.3d 176,

178 (2d Cir. 1999).       Mr. Donziger has made almost no effort to

connect the subpoenaed material to any of these elements.              Even

assuming that Mr. Donziger’s claim of good faith could somehow

be relevant to his knowledge or willfulness, Mr. Donziger still

does not explain how any documents in Movants’ possession could

possibly bear on Mr. Donziger’s state of mind.            As for the

invocation of GDC’s supposed vindictive motives, GDC’s motions

seeking to hold Mr. Donziger in civil contempt are accessible

without a subpoena on the public docket in the underlying civil

case.    (See, e.g., dkt. nos. 893, 1465, 2175, 2178 in 11-CV-



(continued from previous page)
possession of Donziger’s Devices and have access to his Media
for the purposes of making a mirror image of those Devices and
Media. . . . At no time shall Chevron’s Forensic Expert have
access to the original Devices or to live Media accounts absent
further court order.”).)
                                      10
        Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 11 of 26



691.)    To the extent that Mr. Donziger is suggesting that GDC is

somehow influencing this criminal prosecution from behind the

scenes, the Court has previously denied--mere days ago--Mr.

Donziger’s requests for discovery regarding vindictive and

selective prosecution.       (See dkt. no. 297 at 22-24.)

Accordingly, that issue is not in the case, and the Court will

not permit Mr. Donziger to use a Rule 17(c) subpoena to evade

that ruling.       “[T]he larger strategic campaign to ‘demonize’

Mr. Donziger over the course of the last decade” request, (dkt.

no. 295 at 4), falls under the Court’s previous “vindictive

prosecution” ruling and is thus likewise precluded.             The more

generalized personal financial motivation of any testifying

Partner, however, is a permissible basis for impeachment, as set

forth below in Section III.b.4 (i.e., “Billing”).

        Mr. Donziger also argues that “the information sought” in

the subpoenas “is critically necessary to understanding the bias

and personal financial motivation” of the Partners “concerning

this prosecution.”       (Id. at 4.)    While issues of financial bias

and thus credibility are certainly relevant to a witness’s

testimony, they are relevant only after the witness takes the

stand.     See Skelos, 2018 WL 2254538, at *2.        Accordingly, Mr.

Donziger is plainly not entitled to categorical compliance with

the Subpoenas on the first day of trial.           See Avenatti, 2020 WL

508682, at *4–5.      The subpoenas must be modified to be

                                       11
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 12 of 26



returnable at such time as a Partner testifies, and then only if

one or more of them does so.4

         b. The Nixon Factors

     As identified above, the Subpoenas seek six general

categories of information.5     The Court will consider whether each

category meets Nixon’s elements, bearing in mind that (1)

Nixon’s test is conjunctive, see United States v. Tagliaferro,

No. 19-CR-472 (PAC), 2021 WL 980004, at *3 (S.D.N.Y. Mar. 16,

2021), and (2) it is Mr. Donziger, not Movants, who must

establish Nixon’s requirements, see Cole, 2021 WL 912425, at *3.

               1. “Hon. Loretta A. Preska” & “Hon. Lewis A.
                  Kaplan”

     Paragraphs 4 through 9 of the Subpoenas request “cop[ies]

of all electronic documents or communications”--as well as

information regarding all phone calls, videoconferences, and in-

person meetings--between “anyone from Gibson Dunn” and (1) Judge

Preska, (2) Judge Kaplan, or (3) any of their “agent[s]” or

“family member[s].”    (Dkt. no. 283-1, Ex. A, ¶¶ 4-9; dkt. no.

283-2, Ex. A, ¶¶ 4-9; dkt. no. 283-3, Ex. A, ¶¶ 4-9; dkt. no.

283-4, Ex. A, ¶¶ 4-9; dkt. no. 283-5, Ex. A, ¶¶ 4-9.)          From even




     4 That said, the Court is dubious as to the necessity of
testimony by any GDC Partner for either party, given the
elements of the offense. See Vezina, 165 F.3d at 178.
     5 The Court will refer to the categories using the same
terminology that Mr. Donziger uses in the Subpoenas.
                                   12
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 13 of 26



a cursory review, it is easy to see that these requests are rife

with relevancy and specificity problems.        Mr. Donziger

disagrees, averring that these requests are “carefully-worded,”

“narrowly-tailored,” and, in fact, “extraordinarily limited” in

light of “the full decade of active litigation between GDC and

the defendant.”   (Dkt. no. 295 at 3, 8-9.)        The Subpoenas’ plain

language belies those characterizations.

     Mr. Donziger suggests that Paragraphs 4 through 9 seek only

“information on . . . GDC contacts with the Court . . .

regarding this case.”    (Id. at 8.)     Not so.   The Subpoenas do

not limit their requests to matters related to cases 19-CR-561

or 11-CV-691; documents and communications regarding any subject

matter, whether personal or professional, are theoretically

responsive.   Additionally, the Subpoenas plainly seek documents

and communications involving anyone at GDC, regardless of

whether he or she will testify in this action or if he or she

was in any way involved with this case or the underlying civil

litigation.   Finally, the Subpoenas sweep in not only documents

and communications with the undersigned and Judge Kaplan but

also with the Court’s agents or even family members.          In

absolutely no sense are those requests “narrowly-tailored” or

“extraordinarily limited.”     The Court concedes that they are

carefully worded, at least in the sense that they appear to have

been meticulously drafted using language designed to cast the

                                   13
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 14 of 26



broadest net possible.6    These requests are a paradigmatic

example of the type of “fishing expedition” proscribed by Nixon

and, therefore, must be quashed.

     In addition to these obvious maladies, the Court observes

that Paragraphs 4 through 9 also suffer from an admissibility

problem.   The documents and communications Mr. Donziger seeks




     6 The egregious overbreadth of the Subpoenas is well
demonstrated by the following example. Paragraph 4 of the
Subpoenas requires Movants to produce “all electronic documents
or communications” between “anyone from Gibson Dunn” and “any
. . . family member of Judge Preska.” (Dkt. no. 283-1, Ex. A,
¶ 4; dkt. no. 283-2, Ex. A, ¶ 4; dkt. no. 283-3, Ex. A, ¶ 4;
dkt. no. 283-4, Ex. A, ¶ 4; dkt. no. 283-5, Ex. A, ¶ 4.) The
undersigned’s husband is and has for decades been a commercial
litigator at a BigLaw firm with an extensive practice. From
2014 to 2015, he represented a defendant in an extensive,
expensive, hard-fought, and highly contentious case in this
court wherein a GDC team, led coincidentally by attorney Randy
Mastro, represented the plaintiff. Over those two years, the
parties generated hundreds of docket entries, took multiple
depositions, exchanged literally thousands of letters and
emails, and generated boxes and boxes of paper. The
undersigned’s husband and Mr. Mastro faced off against each
other (literally and metaphorically) in multiple telephone
calls, court conferences (in person and by telephone), during
depositions, throughout the settlement process, etc. Their
contacts were frequently daily, always adversarial, sometimes
heated and contentious, and ultimately resolved with the able
and invaluable assistance of a stellar Magistrate Judge of this
court. Although that case ended in 2015, (see dkt no. 381 in
14-CV-1383), and the Subpoenas’ relevant time period is between
April 15, 2019 and the present, were that case within the time
period defined in the Subpoenas, the express language of the
Subpoenas would require GDC to produce what are likely to be
thousands of boxes of documents--the parties exchanged
voluminous document productions and extensively litigated a
privilege log containing literally thousands of entries--not a
single one of which would have even the remotest conceivable
connection to the matter before the Court today.
                                   14
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 15 of 26



appear to be classic hearsay, even though “Rule 17(c) subpoenas

cannot be used to obtain documents that would be excluded on

hearsay grounds or would otherwise be inadmissible as evidence

at trial.”    Skelos, 2018 WL 2254538, at *2 (quotation marks

omitted).    Mr. Donziger counters that “[t]he fact that it is not

apparent to Gibson Dunn at present how Donziger could overcome

any hearsay exception is not a basis for quashing the

subpoenas.”   (Dkt. no. 295 at 6 (cleaned up).)        But that gets

the burden of proof precisely backwards:        It is Mr. Donziger’s

burden to prove that the evidence he seeks is admissible, not

Movants’ burden to prove that it is not.        See Cole, 2021 WL

912425, at *3; Percoco, 2018 WL 9539131, at *1.         Yet, Mr.

Donziger makes no meaningful effort to explain how the documents

and communications sought by Paragraphs 4 through 9 are

admissible.   Instead, he merely states that “[t]here is no

shortage of non-hearsay uses . . . and hearsay exceptions that

might apply” before listing some.       (Dkt. no. 295 at 6.)     That is

plainly insufficient.

               2. “Corporate Prosecution”

     Paragraphs 10 and 11 of the Subpoenas call for production

of “all documents or electronic communications” related to

efforts by “anyone from” GDC or its agents to have Mr. Donziger

disbarred or criminally prosecuted.       (Dkt. no. 283-1, Ex. A,

¶¶ 10-11; dkt. no. 283-2, Ex. A, ¶¶ 10-11; dkt. no. 283-3, Ex.

                                   15
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 16 of 26



A, ¶¶ 10-11; dkt. no. 283-4, Ex. A, ¶¶ 10-11; dkt. no. 283-5,

Ex. A, ¶¶ 10-11.)    Those requests are “targeted” at

communications or documents, going as far back as 2017, between

anyone associated with GDC and “any relevant third-part[ies],”

including, but not limited to, current and former investigators,

“‘corporate solutions’ service providers,” judges, and

prosecutors.   (See id.)

     These requests fare no better than the last for two

reasons.    First, to the extent that these requests fall within

the “vindictive prosecution” topic, the Court has previously

rejected that as a viable part of this case.        Second, the

requests are not specific within the meaning of Rule 17(c)

practice.   To satisfy Nixon’s specificity requirement, “a Rule

17(c) subpoena must be able to reasonably specify the

information contained or believed to be contained in the

documents sought.”    Cole, 2021 WL 912425, at *4 (quotation marks

omitted).   “Subpoenas seeking ‘any and all’ materials, without

mention of ‘specific admissible evidence,’ justify the inference

that the defense is engaging in the type of ‘fishing expedition’

prohibited by Nixon.”    United States v. Avenatti, No. (S1) 19

CR. 373 (PGG, 2020 WL 86768, at *4 (S.D.N.Y. Jan. 6, 2020).

That is exactly what the Court confronts here.         Mr. Donziger has

made no showing that the documents or communications he seeks

even exist, let alone explained what they might reasonably be

                                   16
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 17 of 26



expected to contain.    Mr. Donziger’s identification of a few

individuals or entities in which he has a particular interest

does not change the calculus.      And compounding that problem,

because Mr. Donziger does “not know the universe of documents”

that he is requesting, he “cannot meet [his] burden of showing

that” the documents and communications he seeks--which also

would be out-of-court statements (i.e., hearsay)--“would be

admissible at trial.”    Skelos, 2018 WL 2254538, at *3.

     In short, Mr. Donziger cannot mobilize Rule 17(c) to obtain

discovery based only on the “hope that something useful will

turn up.”    Cole, 2021 WL 912425, at *4 (brackets omitted).

Paragraph 10 and 11’s requests must also be quashed.

               3. “Gibson Dunn Marketing and Solicitation”

     Paragraphs 13 and 147 of the Subpoenas seek copies of “all

Marketing and Solicitation Materials” and “all Professional,

Academic, and Media Materials” that make any mention of Chevron,

Mr. Donziger, or Ecuador.     (Dkt. no. 283-1, Ex. A, ¶¶ 14-15;

dkt. no. 283-2, Ex. A, ¶¶ 13-14; dkt. no. 283-3, Ex. A, ¶¶ 13-

14; dkt. no. 283-4, Ex. A, ¶¶ 13-14; dkt. no. 283-5, Ex. A,

¶¶ 13-14.)   Like the two previous families of requests, the

requests set forth in Paragraphs 13 and 14 are also wildly

overbroad.   They are essentially drafted such that almost any



     7 This corresponds to paragraphs 14 and 15 of the GDC
Subpoena. (See dkt. no. 283-1, Ex. A, ¶¶ 14-15.)
                                   17
      Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 18 of 26



piece of paper in GDC’s possession or control will be responsive

if it merely mentions (1) Mr. Donziger’s name, (2) the country

of Ecuador (even for matters unrelated to Mr. Donziger), or (3)

Chevron (even for matters unrelated to this case or the

underlying civil litigation).       Rule 17(c) is to “be used only as

a mechanism for obtaining specific admissible evidence.”

Skelos, 2018 WL 2254538, at *2 (quotation marks omitted).

“Blanket requests of this sort violate the specificity

requirement set forth in Nixon.”         Avenatti, 2020 WL 86768, at

*6.

      Moreover, the Court is not satisfied that Mr. Donziger has

made a preponderance showing that that the materials he requests

are “not otherwise procurable by the exercise of due diligence.”

Percoco, 2018 WL 9539131, at *1.         Movants asserted in their

opening brief that “copies of Gibson Dunn’s marketing materials

or articles . . . are public and can be accessed by Donziger or

his counsel with little or no diligence required.”          (Dkt. no.

284 at 18.)    Mr. Donziger did not even acknowledge that

argument, much less respond to it.        Nor does it appear that he

could have responded, especially because he cites several

relevant documents that he obtained without resorting to a

subpoena, including some that he admits were obtained from GDC’s




                                    18
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 19 of 26



website.8   That fact cuts strongly against Mr. Donziger’s need

for a Rule 17(c) subpoena to access these materials.

     Accordingly, Paragraphs 13 and 14 of the Partner Subpoenas

(Paragraphs 14 and 15 of the GDC Subpoena) must be quashed.

               4. “Billing”

     Paragraph 12 of the Subpoenas seeks “all bills and

underlying timesheets,” whether submitted or not, by GDC to

Chevron for any work, legal or otherwise, related in any way to

Mr. Donziger or Ecuador.      (See dkt. no. 283-1, Ex. A, ¶ 12; dkt.

no. 283-2, Ex. A, ¶ 12; dkt. no. 283-3, Ex. A, ¶ 12; dkt. no.

283-4, Ex. A, ¶ 12; dkt. no. 283-5, Ex. A, ¶ 12.)         Movants

assert that this request is improper because: (1) the billing

records and timesheets are irrelevant, (see dkt. no. 284 at 11-

12); (2) Mr. Donziger’s request is not specific enough because

he asks for bills relating to “any” work for Chevron, (see id.

at 16); and (3) the billing records and timesheets contain

privileged information, (see id. at 13).

     The Court disagrees with Movants as to relevance.          Although

the requested evidence may not bear on the substantive charges,

it could, as Mr. Donziger points out, provide impeachment fodder

that will allow Mr. Donziger to probe the Partners’ potential



     8  (See dkt. no. 295 at 1 n.1 (citing two articles found on
GDC’s website); see also dkt. no. 295-1 (appending a
presentation prepared by one of the Partners for a public
conference).)
                                   19
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 20 of 26



biases, including any financial motivations the Partners might

have for testifying against him.        (See dkt. no. 295 at 4.)        If

any of the Partners takes the stand, billing records will be

relevant.9

     The Court also rejects Movants’ argument related to

specificity.   Mr. Donziger’s use of “the words ‘any’ and ‘all’

do[es] not automatically render a document request so broad that

it must be quashed.”    Cole, 2021 WL 912425, at *4.       Although

Paragraph 12’s requests seek a potentially significant amount of

information, the requests are much narrower in scope than Mr.

Donziger’s other requests that the Court has quashed above.

Nixon’s “specificity requirement is intended to provide the

subpoenaed party . . . with enough knowledge about what

documents are being requested so as to lodge any objections on

relevancy or admissibility.”      Avenatti, 2020 WL 508682, at *4

(quotation marks omitted).     The Court is satisfied that

Paragraph 12 meets that standard.

     Movants’ claims of privilege provide much more of a hiccup

for Mr. Donziger.    Exactly what portions of a billing document

or timesheet are protected by privilege is a fact-specific

question:


     9 The Court is highly skeptical that unsubmitted or draft
bills are relevant impeachment evidence. It is not necessary to
resolve that issue, however, given the Court’s conclusion below
regarding privilege.
                                   20
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 21 of 26



     Under federal common law, attorney fee arrangements,
     including the general purpose of the work performed,
     are not generally protected from disclosure by the
     attorney-client privilege. However, correspondence,
     bills, ledgers, statements, and time records which
     also reveal the motive of the client in seeking
     representation, litigation strategy, or the specific
     nature of the services provided, fall within the
     privilege.

Diversified Grp., Inc. v. Daugerdas, 304 F. Supp. 2d 507, 514

(S.D.N.Y. 2003) (cleaned up).      Without the benefit of reviewing

GDC’s bills and timesheets to Chevron, it is all but impossible

for the Court to say definitively what portions of those

documents, if any, are privileged.10

     With that said, it is Mr. Donziger’s burden to show that

the documents he has subpoenaed are admissible, not Movants’

burden to show that they are inadmissible.        See Cole, 2021 WL

912425, at *3; Percoco, 2018 WL 9539131, at *1.         At least for

the billing statements and timesheets he requests, Mr. Donziger

has not met that burden.     Documents containing privileged

material generally are inadmissible.       See, e.g., United States

v. Barnes, No. S9 04 Cr. 186 SCR, 2008 WL 9359654, at *4

(S.D.N.Y. Apr. 2, 2008).     Mr. Donziger’s contention that Movants

have waived any privilege regarding the bills and timesheets by




     10In any event, Mr. Donziger has made no showing that
detailed time sheets are in any way relevant to financial bias.
                                   21
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 22 of 26



not preparing a privilege log misses the mark.11        The Court is

also mindful that Mr. Donziger served the Subpoenas on Movants

in the eleventh hour--only eleven days before trial--leaving

Movants with very little time to complete a privilege review of

more than two years’ worth of legal bills and timesheets.

Paragraph 12’s requests will therefore be quashed.

     The Court does recognize, however, that “attorney time

records and billing statements are not privileged when they do

not contain detailed accounts of the legal services rendered.”

DiBella v. Hopkins, 403 F.3d 102, 120 (2d Cir. 2005).

Accordingly, the fee and time record information sought in

Paragraph 13 of the GDC Subpoena--which asks only for hours and

dollar amounts billed to Chevron on a quarterly basis--is not

privileged.   (See dkt. no. 283-1, Ex. A, ¶ 13.)        To ensure that

Mr. Donziger can obtain the full scope of GDC’s billings to

Chevron for the time period he seeks, the Court will modify

Paragraph 13 of the GDC Subpoena to require production of hours

and dollar amounts billed to Chevron on a quarterly basis on all

matters, including matters involving Mr. Donziger.




     11That theory is premised on Local Civil Rule 26.2, which
applies to privilege logs. But Mr. Donziger points to no
authority suggesting that a civil discovery rule somehow applies
in a criminal case like this one, which is unsurprising given
that criminal discovery is “far narrower than that which occurs
in civil cases.” Fox v. Mann, 71 F.3d 66, 67 (2d Cir. 1995).
                                   22
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 23 of 26



              5. “Private Prosecutors”

     Finally, Paragraphs 1 to 3 of the Subpoenas seek copies of

“all electronic documents or communications” between “anyone

from Gibson Dunn” and the “Private Prosecutors” as well as a log

of all telephone calls, videoconferences, and in-person meetings

between those same parties and all information reflecting the

existence of those meetings.      (Dkt. no. 283-2, Ex. A, ¶¶ 1-3;

dkt. no. 283-3, Ex. A, ¶¶ 1-3; dkt. no. 283-4, Ex. A, ¶¶ 1-3;

dkt. no. 283-5, Ex. A, ¶¶ 1-3; accord dkt. no. 283-1, Ex. A,

¶¶ 1-3.)   Movants assert that these requests must be quashed

because: (1) they seek information irrelevant to the charges

against Mr. Donziger, (see dkt. no. 284 at 11-12); (2) the

documents and communications constitute inadmissible hearsay,

(see id. at 14); and (3) they are overbroad and therefore do not

seek specific evidence, (see id. at 15-16).

     The Court disagrees with Movants’ first two contentions.

The Court is satisfied that Paragraphs 1 to 3 could provide

relevant impeachment material, most notably in the form of

possible inconsistent statements or evidence of the Partners’

biases or motivations to cooperate with the Special Prosecutors.

See, e.g., Skelos, 2018 WL 2254538, at *2.        As for

admissibility, the Court observes that, to the extent the

communications and documents contain prior inconsistent

statements, they “can be the proper subject of a Rule 17(c)

                                   23
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 24 of 26



subpoena” because they may “be admissible under Federal Rule of

Evidence 613.”   Id.   Moreover, the Court notes that the requests

related to telephone calls, videoconferences, and in-person

meetings do not appear, at least at this stage, to implicate the

rule against hearsay.    Rather, the language of those requests

appears to focus only on the fact that the meetings occurred,

not any information that was exchanged.

     The Court also rejects Movants’ specificity theory, save

for one small exception.     The Court agrees with Movants that the

Paragraphs 1 to 3 are currently drafted in broad terms such that

they could easily sweep in a variety of responsive documents and

communications that have no bearing whatsoever on this case.

(See dkt. no. 284 at 16 (providing some examples).)          However,

because the parties are on the eve of trial and because the

Court has already found these requests to satisfy the relevance

and admissibility prongs, the Court concludes that modification

of the Subpoenas rather than quashing is appropriate.          To

address the overbreadth, the Court will modify Paragraph 1’s

definition of “Private Prosecutors” to require production of

responsive communications only involving employees or agents of

Seward and Kissel who are involved with this case.

  IV.   Conclusion

     In short, the lion’s share of the Subpoenas’ requests are

paradigmatic “fishing expeditions,” and for some Mr. Donziger

                                   24
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 25 of 26



has brought especially heavy tackle.       But because Nixon, 418

U.S. at 700, makes clear that Rule 17(c) cannot be put to that

purpose, the Court will not allow Mr. Donziger to use the

Subpoenas to end-run around the rules governing discovery in

criminal cases.12

     For the foregoing reasons, the motion to quash the

Subpoenas [dkt. no. 283] is GRANTED IN PART and DENIED IN PART.

Based on the analysis above, the following paragraphs of the

Subpoenas are QUASHED in their entirety:

         Paragraphs 4-14 of the Partner Subpoenas.13

         Paragraphs 4-12 and 14-15 of the GDC Subpoena.14

     Paragraph 1 of the Subpoenas is MODIFIED to read as follows

(alteration in bold):

         A copy of all electronic documents or communications
          involving (a) you or anyone from Gibson Dunn and (b)
          the Private Prosecutors. “Private Prosecutors”
          include Rita Glavin, Brian P. Maloney, Sareen K.




     12As the Court has already recognized, Mr. Donziger “is
‘only entitled to disclosure of statements expressly authorized
by Rule 16 [of the Federal Rules of Criminal Procedure] or
otherwise discoverable as exculpatory under Brady, or impeaching
under 18 U.S.C. § 3500.’” (Dkt. no. 68 at 24 (quoting United
States v. Souza, No. 06 Cr. 806 (SLT), 2008 WL 753736, at *2
(E.D.N.Y. Mar. 19, 2008)).) That’s it.
     13(See dkt. no. 283-2, Ex. A, ¶¶ 4-14; dkt. no. 283-3, Ex.
A, ¶¶ 4-14; dkt. no. 283-4, Ex. A, ¶¶ 4-14; dkt. no. 283-5, Ex.
A, ¶¶ 4-14.)
     14   (See dkt. no. 283-1, Ex. A, ¶¶ 4-12, 14-15.)
                                   25
     Case 1:19-cr-00561-LAP Document 301 Filed 05/10/21 Page 26 of 26



          Armani, or any employee or agent of the Seward &
          Kissel law firm involved with this case.15

     Paragraph 13 of the GDC Subpoena is MODIFIED to read as

follows (alteration in bold):

         A summary indicating hours and dollar amounts on a
          quarterly basis throughout the relevant time period
          of all bills submitted by Gibson Dunn to Chevron
          Corporation for work on any matter, including any
          work relating to Steven Donziger or Ecuador.16

     Finally, each of the Subpoenas is MODIFIED to be returnable

at such time as a Partner testifies at trial; if none of the

Partners testifies, the subpoenaed information need not be

produced.    See Avenatti, 2020 WL 508682, at *4–5.

     In all other respects, the motion to quash is DENIED.              The

Clerk of the Court shall close the open motion.

SO ORDERED.

Dated:      May 9, 2021
            New York, New York


                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




     15(See dkt. no. 283-1, Ex. A, ¶ 1; dkt. no. 283-2, Ex. A,
¶ 1; dkt. no. 283-3, Ex. A, ¶ 1; dkt. no. 283-4, Ex. A, ¶ 1;
dkt. no. 283-5, Ex. A, ¶ 1.)
     16   (See dkt. no. 283-1, Ex. A, ¶ 13.)
                                   26
